Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 1 of 7 PageID #: 218




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 CHANTAL SAUCIER, ET AL.                      CIVIL ACTION NO. 6:20-cv-01197

 VERSUS                                       JUDGE SUMMERHAYS

 CHUCKWUDI UCHENDU, M.D.,                     MAGISTRATE JUDGE HANNA
 ET AL.

                                      ORDER

       Pending is the motion to dismiss, under Fed. R. Civ. P. 12(b)(1) and 12(b)(6),

 which was filed by defendant Cypress Grove Behavioral Health, L.L.C. (Rec. Doc.

 18). The motion is opposed. The motion was referred to the undersigned magistrate

 judge for review, report, and recommendation in accordance with the provisions of

 28 U.S.C. § 636 and the standing orders of this Court.

                                    Background

       Based on a report that the plaintiffs’ thirteen-year-old daughter K.D. was

 cutting herself, Vermilion Parish sheriff’s deputies allegedly took K.D. from her

 home to Abbeville General Hospital in the wee hours of September 17, 2019,

 without her parents’ consent and over their objections.       At the hospital, Dr.

 Chuckwudi Uchendu allegedly told the plaintiffs that K.D. had attempted suicide

 and would be involuntarily committed to a mental institution.         He signed a

 Physician’s Emergency Certificate (“PEC”) directing that K.D. be involuntarily

 committed for fifteen days. Later that morning, Vermilion Parish coroner Dr.
Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 2 of 7 PageID #: 219




 Myriam Hutchinson allegedly signed a Coroner’s Emergency Certificate (“CEC”),

 directing that K.D. be involuntarily committed. The next day, K.D. was allegedly

 transferred from Abbeville General Hospital and driven by a Vermilion Parish

 sheriff’s deputy to Cypress Grove Hospital in Bastrop, Louisiana. The plaintiffs

 alleged that K.D. was sexually assaulted by another patient while she was

 hospitalized at Cypress Grove.

       The plaintiffs sued Cypress Grove and others, asserting claims under 42

 U.S.C. § 1983 and Louisiana state law. They asserted claims against Cypress Grove

 for failure to provide a safe treatment free from abuse and intentional infliction of

 emotional distress. Cypress Grove responded to the complaint with the instant

 motion to dismiss, arguing, among other things, that the claims against it were

 premature because the plaintiffs failed to exhaust their administrative remedies by

 convening a medical review panel before filing suit, as required by Louisiana’s

 Medical Malpractice Act (“MMA”). The plaintiffs countered that Cypress Grove is

 not subject to the MMA because it is not a qualified health care provider.

                                  Law and Analysis

 A.    The Standard for Evaluating a Rule 12(b)(6) Motion

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests whether the complaint

 states a legally cognizable claim. Rule 12(b)(6) motions are viewed with disfavor




                                          2
Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 3 of 7 PageID #: 220




 and rarely granted.1 When considering such a motion, the district court must limit

 itself to the contents of the pleadings, including any attachments thereto,2 accept all

 well-pleaded facts as true, and view the facts in a light most favorable to the

 plaintiff.3   Conclusory allegations, unwarranted deductions of fact, and legal

 conclusions couched as factual allegations are not accepted as true.4 To survive a

 Rule 12(b)(6) motion, the plaintiff must plead enough facts to state a claim to relief

 that is plausible on its face.5

 B.     The Applicability of the MMA Cannot be Determined

        Cypress Grove argued in support of his motion that the plaintiffs’ claims are

 medical malpractice claims that must be submitted to a medical review panel before

 being filed in court. Any medical malpractice claim against Cypress Grove is

 governed by the Louisiana Medical Malpractice Act (“MMA”), 6 which requires that



 1
       Lowrey v. Texas A & M University System, 117 F.3d 242, 247 (5th Cir. 1997); Kaiser
 Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir. 1982).
 2
        Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
 3
        In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (citing Martin
 K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)); Baker v.
 Putnal, 75 F.3d 190, 196 (5th Cir. 1996).
 4
        Collins v. Morgan Stanley, 224 F.3d at 498; Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
 555 (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
 5
         Hammer v. Equifax Information Services, L.L.C., 974 F.3d 564, 567 (5th Cir. 2020) (citing
 Bell Atlantic v. Twombly, 550 U.S. at 570).
 6
        La. R.S. 40:1231.1, et seq.

                                                3
Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 4 of 7 PageID #: 221




 medical malpractice actions against qualified health care providers must be brought

 before a medical review panel before being asserted in a court of law.7 Thus, a

 medical malpractice claim is premature and must be dismissed for failure to exhaust

 administrative remedies when filed in court without having gone through the

 medical review panel process.

        The MMA applies only to claims asserted against qualified health care

 providers. The term “health care provider” is defined in the MMA to include entities

 licensed or certified by the state to provide health care as a hospital.8 The plaintiffs

 did not dispute whether Cypress Grove meets that definition. As set forth in the

 MMA, a health care provider is “qualified” under that statute only if it meets the

 statutory definition of the term “health care provider” and also has filed proof of

 financial responsibility with the Patient’s Compensation Fund and has paid the

 required surcharge.9 The burden is on the defendant to prove prematurity and initial

 immunity from suit as a qualified health care provider under the MMA.10


 7
        La. R.S. 40:1231.8(A)(1)(a).
 8
        La. R.S. 40:1231.1(A)(10).
 9
        La. R.S. 40:1231.2(A). See also Luther v. IOM Co. LLC, 2013-0353 (La. 10/15/13), 130
 So.3d 817, 824.
 10
         See, e.g., Thomas v. Nexion Health at Lafayette, Inc., 2014-609 (La. App. 3 Cir. 01/14/15),
 155 So.3d 708, 710 (citing Rivera v. Bolden's Transp. Service, Inc., 2011-1669 (La. App. 1 Cir.
 06/28/12), 97 So.3d 1096, 1099); Andrews v. Our Lady of the Lake Ascension Community Hosp.,
 Inc., 2013-1237 (La. App. 1 Cir. 02/18/14), 142 So.3d 36, 38 (citing Rivera v. Bolden's Transp.
 Service, Inc., 97 So.3d at 1099); Wallace v. King, No. Civ.A 99-504, Civ.A. 99-1345, 2000 WL
 222172, at *2 n. 6 (E.D. La. Feb. 23, 2000) (citing Goins v. Texas State Optical, Inc., 463 So.2d
                                                 4
Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 5 of 7 PageID #: 222




           In this case, there are no allegations in the complaint concerning whether

 Cypress Grove is or is not a qualified health care provider, but its motion to dismiss

 rests on the fundamental contention that it is a qualified health care provider. It must

 bear the burden of proof on that point. While a court will ordinarily limit itself to

 the contents of the complaint when considering a Rule 12(b)(6) motion, a court has

 complete discretion to consider documents other than the complaint11 if those

 documents are attached to the motion, referenced in the complaint, and central to the

 plaintiff's claims.12 If a court considers materials outside of the pleadings, however,

 the motion must be treated as a motion for summary judgment,13 and the nonmovant

 must be afforded the procedural safeguards of Fed. R. Civ. P. 56.14 If the court does

 not rely on materials beyond the complaint, however, it need not convert the motion

 to dismiss into one for summary judgment since the parties' submission of




 743, 744 (La. App. 4 Cir. 1985)); Yokem v. Sisters of Charity of Incarnate Word, 32,402 (La. App.
 2 Cir. 06/16/99), 742 So.2d 906, 909; In re Medical Review Proceedings, 94-403 (La. App. 5 Cir.
 12/14/94), 648 So.2d 970, 972 (citing Jones v. Crow, 633 So.2d 247, 250 (La. App. 1 Cir. 1993)).
 11
       Isquith for and on behalf of Isquith v. Middle South Utilities, Inc., 847 F.2d 186, 193 n.3
 (5 Cir. 1988); Ware v. Associated Milk Producers, Inc., 614 F.2d 413, 414-15 (5th Cir. 1980).
      th


 12
        In re Katrina Canal Breaches Litig., 495 F.3d at 205; Collins v. Morgan Stanley, 224 F.3d
 at 498-99.
 13
           Fed. R. Civ. P. 12(d).
 14
         Fernandez-Montes v. Allied Pilots Ass'n, 987 F.2d 278, 283 (5th Cir. 1993); Washington v.
 Allstate Ins. Co., 901 F.2d 1281, 1284 (5th Cir. 1990).

                                                5
Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 6 of 7 PageID #: 223




 extraneous materials does not automatically convert a motion to dismiss into a

 motion for summary judgment.15

        In order to resolve the pending motion, this Court must make a threshold

 finding regarding whether Cypress Grove was a qualified health care provider at the

 time of the events related in the plaintiffs’ complaint. To make that finding, this

 Court will have to rely on evidence submitted by Cypress Grove. To be a qualified

 health care provider and subject to the provisions of the MMA, a person or entity

 must be qualified before the allegedly tortious events occur.16 Cypress Grove

 submitted documents showing that it was a qualified health care provider in

 September 2019,17 but this documentary evidence cannot be considered in

 connection with the instant motion.

        The parties’ briefing raised the issue of whether Cypress Grove was a

 qualified health care provider at material times, which is a fundamental issue that

 must be resolved before the other arguments presented in support of and in

 opposition to Cypress Grove’s motion may be considered. The resolution of that




 15
        United States ex rel. Long v. GSDMIdea City, L.L.C., 798 F.3d 265, 275 (5th Cir. 2015);
 Davis v. Bayless, 70 F.3d 367, 372 n. 3 (5th Cir. 1995).
 16
        Luther v. IOM Co. LLC, 30 So.3d at 824 (citing Abate v. Healthcare Intern., Inc., 560 So.2d
 812, 813 (La. 1990) (“the [Medical Malpractice] Act does not provide coverage to health care
 providers who fail to qualify prior to the commission of the tortious conduct.”).
 17
        Rec. Doc. 30.

                                                 6
Case 6:20-cv-01197-RRS-PJH Document 44 Filed 01/07/21 Page 7 of 7 PageID #: 224




 fundamental issue requires the consideration of documentary evidence beyond the

 four corners of the plaintiffs’ complaint and thus beyond the scope of a Rule 12(b)(6)

 motion. Accordingly,

       IT IS ORDERED that Cypress Grove’s motion to dismiss (Rec. Doc. 18) is

 converted to a motion for summary judgment on the issue of whether Cypress Grove

 was a qualified health care provider at relevant times while in all other respects it

 remains a motion to dismiss; and

       IT IS FURTHER ORDERED that the parties may supplement the record in

 support of or in opposition to the pending motion, as converted, by submitting any

 relevant and appropriate summary-judgment-style evidence together with a

 memorandum having a maximum of five pages not later than January 25, 2021. The

 motion will then be ruled upon in due course, without oral argument.

       Signed at Lafayette, Louisiana, this 7th day of January 2021.



                                        ____________________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                           7
